IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-41082
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

KEVIN NEAL DUCKETT,
                                     Defendant-Appellant.
                        --------------------
          Appeals from the United States District Court
                for the Southern District of Texas
                       USDC No. V-01-CR-26-1
                          February 12, 2003

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Court appointed counsel representing Kevin Neal Duckett has

moved for leave to withdraw and has filed a brief in accordance

with Anders v. California, 386 U.S. 738 (1967).   Duckett has

filed a response, in which he argues inter alia that his trial

counsel and appellate counsel were ineffective.   The record has

not been adequately developed for us to consider Duckett’s

arguments concerning trial counsel on direct appeal.      See United

States v. Haese, 162 F.3d 359, 363 (5th Cir. 1998).    Any claim



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-41082
                               - 2 -

with respect to Duckett’s appellate counsel has not yet accrued.

See United States v. Scott, 124 F.3d 1328, 1330 (5th Cir. 1997).

     Our independent review of the record, counsel’s brief, and

Duckett’s response shows that there are no nonfrivolous issues

for appeal.   Accordingly, counsel’s motion for leave to withdraw

is GRANTED, counsel is excused from further responsibilities

herein, and this appeal is DISMISSED.     See 5TH CIR. R. 42.2.